ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-380, recommending that as a matter of *271reciprocal discipline JOEL D. CANEY of CHERRY HILL, who was admitted to the bar of this State in 1980, and who thereafter was temporarily suspended from the practice of law by Order of the Court filed November 4, 2002, and who remains suspended at this time, be disbarred based on his disbarment by consent in Pennsylvania for conduct of violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate with client), RPC 1.4(b) (failure to explain matter to a client), RPC 1.5(b) (failure to provide client with a written basis or rate of fee), RPC 1.15(b) (failure to notify client or third person of the receipt of funds and to promptly deliver funds to client or third person), RPC 4.1(a)(1) (misrepresentations of material fact or law to third person), RPC 8.4(b) (commission of a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness), RPC 8.4(d) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And JOEL D. CANEY having failed to appear on the return date of the Order to Show Cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that JOEL D. CANEY be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by JOEL D. CANEY pursuant to Rule 1:21-6, which were restrained from disbursement except on application to this Court by Order filed November 4, 2002, for good cause shown, shall be transferred by the financial institution to the Clerk of the Superior Court who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
*272ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that JOEL D. CANEY be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.